DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/584,656. Although the claims at issue are not identical, they are not patentably distinct from each other because both comprising substantially the same elements.

US application 16/775,165
1. A method of exercising a generator, comprising: detecting a temperature of the generator by a temperature sensor; if the temperature of the generator is above a predetermined temperature, activating, by a controller, a starter motor of the generator, and performing, by the controller, an exercise test; and if the temperature of the generator is below the predetermined temperature, not activating, by the controller, the starter motor. 
2. The method of claim 1, wherein the predetermined temperature is a first predetermined temperature, the method further comprising: if the temperature of the generator is above a second predetermined temperature, the exercise test is a first exercise test; and activating, by a controller, a starter motor and starting an engine of the generator, and performing, by the controller, the first exercise test. 


4. The method of claim 3, wherein the first exercise test further comprises: verifying that the engine has started; deactivating the starter motor; starting engine run timing; and stopping the engine. 

5. The method of claim 1, wherein the predetermined temperature is a first predetermined temperature, the method further comprising: if the temperature of the generator is above the first predetermined temperature and below the second predetermined temperature, the exercise test is a second exercise test; and activating, by a controller, a starter motor without starting the engine, and performing by the controller, the second exercise test. 
6. The method of claim 5, wherein the second exercise test further comprises: closing a fuel solenoid of the engine before activating the starter motor; checking the voltage drop and battery recovery to verify health of a battery; and verifying a cranking speed of the engine. 


8. The method of claim 1, further comprising: checking an exercise run schedule of the generator; if the temperature of the generator is below the predetermined temperature and an exercise cycle is scheduled, delay activating, by the controller, the starter motor until the temperature is above the predetermined temperature. 
9. A method of exercising a generator, comprising : detecting a temperature of the generator by a temperature sensor; if the temperature of the generator is below a first predetermined temperature, not activating, by the controller, the starter motor; if the temperature of the generator is above a second predetermined temperature, activating, by a controller, a starter motor and starting an engine of the generator, and performing, by the controller, a first exercise test; and if the temperature of the generator is above the first predetermined temperature and below the second predetermined temperature, activating, by the controller, the starter 
10. The method of claim 9, wherein the first exercise test comprises: opening the fuel valve of the engine after a predetermined time period; checking voltage drop and battery recover to verify health of a battery; verifying that the engine has started; deactivating the starter motor; starting engine run timing; and stopping the engine. 
11. The method of claim 9, wherein the second exercise test comprises: closing a fuel solenoid of the engine before activating the starter motor; checking the voltage drop and battery recovery to verify health of a battery; and verifying a cranking speed of the engine. 
12. The method of claim 9, further comprising: checking an exercise run schedule of the generator; if the temperature of the generator is below the first predetermined temperature and an exercise cycle is scheduled, cancelling, by the controller, the exercise cycle. 
13. The method of claim 9, further comprising: checking an exercise run schedule of the generator; if the temperature of the generator is below the first predetermined temperature and an exercise cycle is scheduled, delay activating, by the controller, the 

14. A generator comprising: an engine including a crankshaft; a fuel valve configured to control a flow of fuel to the engine; a starter motor configured to rotate the crankshaft; an alternator driven by the engine; a temperature sensor; and a controller programmed to: read the temperature sensor; if a temperature reading of the generator is above a predetermined temperature reading, actuating the starter motor and perform a test; if the temperature reading of the generator is below the predetermined temperature reading, not actuating the starter motor. 

15. The generator of claim 14, wherein the test is a first test comprising: opening the fuel valve of the engine after a predetermined time period; checking voltage drop and battery recover to verify health of a battery; verifying that the engine has started; stopping cranking of the starter motor; starting engine run timing; and stopping the engine. 

16. The generator of claim 14, wherein, the first test further comprises: accessing a pass-fail status; if the generator has passed the first test, ending the first 

17. The generator of claim 14, wherein the test is a second test comprising: closing a fuel solenoid of the engine; cranking the starter motor; checking the voltage drop and battery recovery to verify health of a battery; and verifying a cranking speed of the engine; 

18. The generator of claim 14, wherein the second test further comprises: accessing a pass-fail status; if the generator has passed the second test, ending the second test; and if the generator has failed the second test; displaying a failure notification. 

19. The generator of claim 14, wherein the controller is further programmed to: check an exercise run schedule of the generator; if the temperature reading is below the first predetermined temperature reading and an exercise cycle is schedule, cancel the exercise cycle. 

20. The generator of claim 14, wherein the controller is further programmed to: check an exercise run schedule of the generator; if the temperature reading is below the first predetermined temperature reading 


1. A method of exercising a generator, comprising : detecting a temperature of the generator by a temperature sensor; if the temperature of the generator is above a predetermined temperature, activating, by a controller, a starter motor and starting an engine of the generator, and performing, by the controller, a first exercise test; and if the temperature of the generator is below the predetermined temperature, activating, by the controller, the starter motor without starting the engine, and performing, by the controller, a second exercise test.
2. The method of claim 1, further comprising: checking an exercise run schedule of the generator; if the temperature of the generator is above the predetermined temperature and a no -start cycle is scheduled, activating, by the controller, the starter motor without starting the engine, and performing the second exercise test. 

 4. The method of claim 3, wherein the first exercise test further comprises: checking function of an oil pressure switch and an oil pump; and checking generator sensing and rotor stator function. 

    5. The method of claim 4, wherein the first exercise test further comprises: verifying that the engine has started; deactivating the starter motor; and starting engine run timing. 
 6. The method of claim 5, wherein the first exercise test further comprises: verifying governor control; verifying automatic voltage control operation; and verifying field status. 

    7. The method of claim 6, wherein the first exercise test further comprises: stopping the engine; and verifying a battery charger function. 

    8. The method of claim 1, wherein the first exercise test further comprises: accessing a pass-fail status; if the generator has passed the first exercise test, ending 

    9. The method of claim 1, wherein the second exercise test comprises: closing a fuel solenoid of the engine before activating the starter motor; and checking the voltage drop and battery recovery to verify health of a battery. 

    10. The method of claim 9, wherein the second exercise test further comprises: verifying a cranking speed of the engine; checking function of an oil pressure switch and an oil pump; and verifying an ignition system of the engine. 
    11. The method of claim 10, wherein the second exercise test further comprises: checking generator sensing and rotor stator function; and verifying an automatic voltage regulator control operation. 

    12. The method of claim 1, wherein the second exercise test further comprises: accessing a pass-fail status; if the generator has passed the second exercise test, ending the second exercise test procedure; and if the generator has failed the second exercise test, displaying a failure notification. 

    13. A generator comprising: an engine including a crankshaft; a fuel valve configured to control a flow of fuel to the engine; a starter motor configured to rotate the crankshaft; an alternator driven by the engine; a temperature sensor; and a controller programmed to: read the temperature sensor; if a temperature reading from the temperature sensor is above a predetermined temperature reading, actuate the starter motor to start the engine, open the fuel valve, and perform a first test; and if the temperature reading from the temperature sensor is below a predetermined temperature reading, close the fuel valve, actuate the starter motor without starting the engine, and perform a second test. 

    14. The generator of claim 13, wherein the first test comprises: opening the fuel valve of the engine after a predetermined time period; and checking voltage drop and battery recover to verify health of a battery. 

    15. The generator of claim 14, wherein the first test further comprises: checking function of an oil pressure switch and an oil pump; checking generator sensing and rotor stator function; verifying that the engine has started; and stopping cranking of the starter motor. 

    16. The generator of claim 15, wherein the first test further comprises: starting engine run timing; verifying governor control; verifying automatic voltage control operation; and verifying field status. 

    17. The generator of claim 16, wherein the first test further comprises: stopping the engine; and verifying a battery charger function. 

    18. The generator of claim 13, wherein the first test further comprises: accessing a pass-fail status; if the generator has passed the first test, ending the first test; and if the generator has failed the first test, displaying a failure notification. 

    19. The generator of claim 13, wherein the second test comprises: closing a fuel solenoid of the engine; cranking the starter motor; checking the voltage drop and battery recovery to verify health of a battery; verifying a cranking speed of the engine; checking function of an oil pressure switch and an oil pump; verifying an ignition system of the engine; checking generator sensing and rotor stator function; verifying an automatic voltage regulator control operation; checking generator sensing and rotor stator function; 

    20. The generator of claim 13, wherein the second test further comprises: accessing a pass-fail status; if the generator has passed the second test, ending the second test; and if the generator has failed the second test, displaying a failure notification.


Other Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Lanzl et al. (USP 6,353,406) disclose system for tracking mobile tags.  Cell controllers with multiple antenna modules generate a carrier signal which is received by the tags.  Tags shift the frequency of the carrier signal, modulate an identification code onto it, and transmit the resulting tag signal at randomized intervals.  The antennas receive and process the response, and determine the presence of the tags by proximity and triangulation.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:30am – 2:00pm Eastern Time.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862